


The Compensation Committee (the “Committee”) of the Board of Directors of Spirit
Realty Capital, Inc. (the “Company”) recently engaged in a review of its
incentive compensation program, with the assistance of its independent
compensation consultant, Towers Watson. On February 18, 2016, the Committee
approved a 2016 bonus program (the “2016 Bonus Program”) applicable to Thomas H.
Nolan, Jr., Chief Executive Officer, Phillip D. Joseph, Jr., Chief Financial
Officer, Gregg A. Seibert, Chief Investment Officer, and Mark L. Manheimer,
Executive Vice President – Asset Management (the “executives”).
Under the 2016 Bonus Program, the executives will be eligible to earn cash
bonuses based on the Company’s achievement in 2016 of performance goals relating
to (i) Adjusted Funds From Operations (a supplemental non-GAAP financial measure
defined in the Annual Report on Form 10-K of Spirit Realty Capital, Inc. filed
with the SEC on February 26, 2016); (ii) ratio of debt to EBITDA (a supplemental
non-GAAP financial measure meaning earnings of the Company before interest,
taxes, depreciation and amortization); (iii) weighted average occupancy levels
of Company real estate assets; and (iv) acquisition volume, as well as each
executive’s achievement of individual performance goals. In determining each
executive’s actual bonus under the 2016 Bonus Program, the goals will be
weighted as follows for the applicable executive:
Executive
AFFO
Debt to EBITDA
Occupancy
Acquisitions
Individual Performance
Thomas H. Nolan
17.5%
17.5%
17.5%
17.5%
30%
Phillip D. Joseph, Jr.
17.5%
26.25%
13.125%
13.125%
30%
Gregg A. Seibert
17.5%
8.75%
8.75%
35%
30%
Mark L. Manheimer
17.5%
8.75%
21.875%
21.875%
30%



Each executive must be employed by the Company through the date on which the
Company pays bonuses under the 2016 Bonus Program in order to be eligible to
receive a bonus under the program.





LA\4437001.1